          Case 2:18-cv-00551-RJS-PMW Document 59 Filed 02/26/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


LARADA SCIENCES, INC., a Delaware                   ORDER GRANTING MOTION FOR PRO
Corporation,                                              HAC VICE ADMISSION

           Plaintiff,
                                                         Civil No. 2:18-cv-00551-RJS-PMW
v.
                                                            Chief Judge Robert J. Shelby
PEDIATRIC HAIR SOLUTIONS
CORPORATION, a North Carolina                             Magistrate Judge Paul M. Warner
Corporation,

           Defendant.


           It appearing to the court that Petitioner meets the Pro Hac Vice admission requirements

of D.U. Civ. Rule 83-1.1(d), the Motion for Pro Hac Vice Admission 1 of Peter M. Stasiewicz in

the United States District Court, District of Utah, in the subject case is GRANTED.

           SO ORDERED this 26th day of February 2020.

                                        BY THE COURT:


                                        ______________________________
                                        ROBERT J. SHELBY
                                        United States Chief District Judge




1
    Dkt. 58.
